DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8, 10-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan, et al. (US Pre Grant Publication No. 2008/0198746 A1) in view of Hernandez, et al. (US Pre Grant Publication No. 2012/0327774 A1) and IEEE Std. 802.3 (“802.3”) (Author Unknown, IEEE Std. 802.3, 2005, pages 1-3 and 764-771).

Regarding claims 1, 8, and 15, Kwan discloses a method of back-pressure control in a transport network, the method being performed by a second network node and comprising, a second network node for back-pressure control in a transport network, the second network node comprising a processor (paragraphs 0033-0034) and a memory containing instructions which, when executed by the processor, (paragraphs 0033-0034) cause the second network node to perform operations to and a non-transitory computer readable medium (paragraphs 0033-0034) containing instructions which, when executed on at least one processor, cause a second network node to perform operations for back-pressure control in a transport network comprising:

Kwan discloses fabric device endpoints [“FDE”] may comprise fabric device transmitters [“FDT”] and fabric device receivers [“FDR”] [paragraphs 0030-0031]. The FDR/FDE may monitor the buffer status of intermediate switch fabric devices by observing markings added to received packets [paragraph 0081-0082, 0084]. The markings indicating a congested state may be added based on the instantaneous buffer level [paragraph 0082]. Based on the congestion marking the FDR/FDE can form a congestion notification message/indication of congestion [paragraph 0032], which is received at the second network node, causing it to reduce the transmission rate [paragraphs 0060-0061, 0090-0093].)

b. Receiving a back-pressure notification message from the first network node subsequent to the congestion notification message, in which the first network node generated the back-pressure notification message when the first network node determined a condition indicative of back-pressure the back-pressure notification message including back-pressure compensation information. (Kwan further discloses the FDR/FDE may monitor the buffer status of intermediate switch fabric devices by observing markings added to received packets [paragraph 0081-0082, 0084] and, based on the markers, the FDR/FDE may detect a condition indicative of back pressure, such as the alleviation of congestion and may signal for a rate increase using a congestion notification message [paragraphs 0032, 0040, 0080, 0100]. The congestion notification message is received at a second network node and used to increase the transmission rate of the associated flow [paragraph 0032] based on the flow indicated in the message/back-pressure compensation information [paragraphs 0060-0061].)


	Kwan fails to disclose generating the back-pressure notification in response to a change of the buffer state of the buffer passing a second predetermined limit or the use of an exceeded of a first limit for determining the condition of congestion or the first network node transmitted the back-pressure notification message to the second network node based on retained information that the second network node is identified as currently compensating for congestion (i.e in Kwan it is not clear what threshold is used to determine when to send the back-pressure congestion control messages to increase the transmission rate of the second network node, as it simply states that this occurs. Furthermore, Kwan discloses that the system uses instantaneous buffer fill levels to determine congestion, but fails to explicitly disclose that it is the comparison of the instantaneous buffer fill to a threshold that triggers a finding of congestion.) In the same field of endeavor, Hernandez discloses generating the back-pressure notification in response to a change of the buffer state of the buffer passing a second predetermined limit or the use of an exceeding of a first limit for determining the condition of congestion and the first network node transmitted the back-pressure notification message to the second network node based on retained information that the second network node is identified as currently compensating for congestion. (The system of Hernandez discloses that the system uses a buffer utilization threshold [i.e. a first and second limit] in which when the instantaneous buffer fill exceeds the utilization threshold/first limit, the system determines to send a congestion message to decrease the transmission rate of a second network node and when the instantaneous buffer fill falls below [i.e. passes] the utilization threshold/second limit the system sends a backpressure message indicating to increase the sending limit [fig. 4, elements 306-316 and paragraphs 0022-0023]. The system further tracks if the second node is 
	Therefore, since the system of Hernandez suggests the use of buffer limits, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the buffer limits of Hernandez with the system of Kwan by detecting the congestion condition when the buffer use exceeds a first limit and detecting a backpressure condition when the buffer use falls below a second limit and sending congestion and backpressure messages, as appropriate, and to track the transmission rate of the second node as an indication of if the system is compensating for congestion by operating at less than the maximum transmission rate and transmitting a back-pressure/rate increase message in response to the second node being identified as compensating for congestion if the buffer fill level falls below the second limit. The motive to combine is to allow the system to use a buffer fill threshold so that it may target a particular buffer value to prevent buffer overflow while still maximizing throughput and to allow the system to track the current rate in use at the second node so that it is not increased above an allowed maximum and so that rapid changes in rate are not allowed.
	Kwan as modified by Hernandez fails to disclose the first node retains information on the second network node as a node to which the first network node transmitted the congestion information message. In the same field of endeavor, IEEE 802.3 discloses disclose the first node retains information on the second network node as a node to which the first network node transmitted the congestion information message. (The system of IEEE 802.3 discloses that a first node that transmits a congestion information/pause message to a second node may do so either to a multicast MAC address or to the MAC address of the second node [page 766, last paragraph starting at “(2)”]. In the case the MAC address of the second node is used, the first node must track the MAC address of the second node as Kwan as modified by Hernandez by having the first node track the address of the second node as a node to which all congestion information messages are sent, including the first congestion information message. The motive to combine is to allow the first node to track the address to which the congestion information messages are to be sent, including the first congestion information message. 
	Regarding claims 3, 10, and 16, Kwan discloses the back-pressure notification message further including a flow identifier identifying a flow that contributes to the back-pressure (In response to a condition indicating back pressure the FDR/FDE generates a congestion/back-pressure notification message [paragraphs 0032, 0080, 0100]. The congestion backpressure message may include a flow identifier of the flow that needs to increase its flow rate to correct the backpressure [paragraphs 0060-0061 – “If a congestion notification message is transmitted to the source endpoint, the FAN flow may be indicated within the message. Based on receipt of the congestion notification message, the source endpoint may modify a data transmission rate for DLL PDUs associated with the corresponding TMQ.”; see also paragraphs 0032, 0080, 0100 – showing the increase in transmission rate].)
Regarding claim 4, 11 and 17, Kwan as previously modified by Hernandez and 802.3 fails to disclose the back-pressure compensation information indicates a suitable compensation for the back-pressure caused by the flow associated with the flow identifier. In the same field of endeavor, another Hernandez discloses the back-pressure compensation information indicates a suitable compensation for the back-pressure caused by the flow associated with the flow identifier. (The system of Hernandez discloses the use of backpressure notification messages/DRL frames in which a device monitors a buffer fill level [paragraphs 0022-0023 and fig. 4, element 304] if the buffer fill is below a threshold, a DRL frame indicating an increased data rate [i.e. “a suitable compensation” to the transmission rate to reach the desired buffer fill] is sent to the transmitting device [fig. 4, steps 312, 314, 316].)
Therefore, since the system of Hernandez suggests the back-pressure compensation information includes back-off rate, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to implement the back-off rate of Hernandez into the system of Kwan as previously modified by Hernandez and 802.3 by having the back pressure compensation information include a back off rate. The motive to combine is to improve stability and reduce overshoot by allowing gradual singled changes to the data rate increases.
Regarding claim 5, 12 and 18, Kwan as previously modified by Hernandez and 802.3 fails to disclose the back-pressure compensation information including a back-off rate to indicate an amount of back-off adjustment. In the same field of endeavor, Hernandez the back-pressure compensation information including a back-off rate to indicate an amount of back-off adjustment. (Noting that the BRI of the term back off rate includes a rate that is backed off from the maximum possible link rate. ) (The system of Hernandez discloses the use of backpressure notification messages/DRL frames in which a device monitors a buffer fill level [paragraphs 0022-0023 and fig. 4, element 304] if the buffer fill is below a threshold, a DRL frame indicating an increased data rate [i.e. “back-pressure compensation informaiton”] is sent to the transmitting device [fig. 4, steps 312, 314, 316] although the back pressure compensation is higher than the prior transmission rate, it still may be less than the maximum link rate 
Therefore, since the system of Hernandez suggests the back-pressure compensation information includes back-off rate, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to implement the back-off rate of Hernandez into the system of Kwan as previously modified by Hernandez and 802.3 by having the back pressure compensation information include a back off rate less than the maximum link rate. The motive to combine is to improve stability by allowing only slow 10% increases in maximum transmitted data.


Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan, et al. (US Pre Grant Publication No. 2008/0198746 A1), Hernandez, et al. (US Pre Grant Publication No. 2012/0327774 A1) and IEEE Std. 802.3 (“802.3”) (Author Unknown, IEEE Std. 802.3, 2005, pages 1-3 and 764-771) as applied to claims 1, 8 and 15 and further in view of Cai, et al. (US Pre Grant Publication No. 2011/0080892 A1).

Regarding claims 2 and 9, Kwan discloses the back-pressure message includes a flow identifier. (The congestion notification message/back-pressure message is received at a second network node and used to increase the transmission rate of the associated flow [paragraph 0032] based on the flow identifier indicated in the message [paragraphs 0060-0061].)
Kwan as modified by Hernandez and 802.3 fails to disclose the flow identifier includes a Packet Data Convergence Protocol (PDCP) Flow Identification(FID). In the same field of endeavor, Cai discloses the flow identifier includes a Packet Data Convergence Protocol (PDCP) Flow Identification(FID). (The Cai discloses the use of PDCP flow identifiers as a type of below network layer transmission between transmitting devices [paragraph 0031].)
Therefore, since the system of Cai suggests the use of PDCP flow identifiers, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to use PDCP and PDCP flow identifiers as the flow indicators in the system of Kwan as modified by Hernandez and 802.3 by implementing the PDCP layer above the mac layer of Kwan as modified by Hernandez and 802.3 and using PDCP flow identifiers in order to identify the end-to-end flows. The motive to combine is to allow the use of the feedback system in a network operating in accordance with PDCP, such as a cellular back end network and to further allow the advantages of PDCP, such as seamless header compression, duplicate detection and retransmission. 

Claims 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan, et al. (US Pre Grant Publication No. 2008/0198746 A1), Hernandez, et al. (US Pre Grant Publication No. 2012/0327774 A1) and IEEE Std. 802.3 (“802.3”) (Author Unknown, IEEE Std. 802.3, 2005, pages 1-3 and 764-771) as applied to claims 1, 8 and 15 and further in view of Li, et al. (US Pre Grant Publication No. 2017/0289041 A1).
	
Regarding claims 6, 13 and 19, Kwan as modified by Hernandez and 802.3 fails to disclose the back-pressure compensation information including a back-off time to indicate a time duration of back-off adjustment. In the same field of endeavor, Li discloses the back-pressure compensation information including a back-off time to indicate a time duration of back-off adjustment. (The system of Li discloses a TCP control algorithm in which the length of congestion avoidance [paragraph 0083] is altered by changing the period of ACK feedbacks [paragraph 0123] the ACK response frequency indicates the effective duration of each of the back-off indications causing an increase in the transmission rate [i.e. 
	Therefore, since the system of Li discloses a response frequency indication indicating the valid duration of a back-off adjustment, it would have been obvious to a person of ordinary skill in the art to include the response frequency/validity duration information of Li in the back-pressure compensation information of Kwan as modified by Hernandez and 802.3  so that the receiving device may know when to expect the next feedback. The motive to combine is to allow the feedback frequency/validity duration to be changed to allow the system to vary the ramp-up and ramp-down speed based on need, such as allowing a more rapid slow start (see Li, paragraph 0123).

Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan, et al. (US Pre Grant Publication No. 2008/0198746 A1), Hernandez, et al. (US Pre Grant Publication No. 2012/0327774 A1) and IEEE Std. 802.3 (“802.3”) (Author Unknown, IEEE Std. 802.3, 2005, pages 1-3 and 764-771)as applied to claims 1, 8 and 15 and further in view of Zhu, et al. (X. Zhu, M. Ramalho, S. De Aronco, NADA: A Unified Congestion Control Scheme for Real Time Media, pages 1-19, 26 March 2015) .
	
Regarding claims 7, 14 and 120, Kwan fails to disclose returning from a back-off condition to a previous state of the second network node. In the same field of endeavor, Hernandez discloses returning from a back-off condition to a previous state of the second network node. (The system of Hernendez discloses that the system uses buffer utilization to determine the condition of the network node, looking to fig. 4, the buffer could first be over utilized [i.e. a “previous state”] and the link partner could indicate 
Therefore, since the system of Hearnandez discloses reversion from back-off to a prior congested state, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the reversion of Hearnandez with the system of Kwan by allowing reversion from a back-off state increasing transmission rate to a prior congested state based on an increase in buffer utilization. The motive to combine is to allow the system to react to fluctuations in the data rate of the sender and the upstream device.
Kwan as modified by Hernandez and 802.3 fails to disclose the back-pressure compensation information including a ramp-up time to indicate a time rate in returning from a back-off condition. In the same field of endeavor, Zhu discloses the back-pressure compensation information including a ramp-up time to indicate a time rate in returning from a back-off condition. (The system of Zhu discloses that the receiver periodically timestamped feedback indicating how to update rates [pages 2-3, section 3, third and fourth stars; pages 6-7, section 4.6] the receiver receives this information and uses it to increase or decrease the transmitting rate [pages 10-11, section 5.1.2].  Importantly, the value of kappa in equation 5 depends on the difference in time between a prior rate update, as indicated by the timestamp, [for instance a message indicating a backpressure condition] and the current rate update [for instance a message indicating a congestion condition] and determines how rapidly [i.e. the time rate] the system alters transmission rate.)
Therefore, since the system of Zhu suggests prior rate updates include indications of the time rate of change in the sending rate for future rate updates, it would have been obvious to a person of Zhu with the system of Kwan as modified by Hernandez and 802.3 by including a timestamp [i.e. ramp up time] in the back pressure compensation information of the back pressure message of Kwan as modified by Hernandez and 802.3 such that the timestamp/ramp up time determines the time rate of the ramp up time in returning from the back-off condition to the congested condition in the subsequent congestion indication message based on the value of kappa. The motive to combine is to allow the system to compensate for variations in the delay of the return path by taking into account the round trip time of the feedback.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 8, 10-12 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,785,677 (“677”) in view of Kwan, et al. (US Pre Grant Publication No. 2008/0198746 A1) and Hernandez, et al. (US Pre Grant Publication No. 2012/0327774 A1) and IEEE Std. 802.3 (“802.3”) (Author Unknown, IEEE Std. 802.3, 2005, pages 1-3 and 764-771).
Claims 1, 8 and 15
Claim 15 of 677
A method in a transport network, the method being performed by a second network node, the method comprising,
A second network node for congestion control in a transport network, the second network node comprising:

receive, from a first network node, a congestion notification message associated with a buffer of the first network node, wherein the congestion notification message includes a combination of: a flow identifier identifying a flow that contributes to congestion; a back-off rate indicating a suitable back-off to compensate for the congestion caused by the flow associated with said flow identifier; a back-off time indicating a time length to perform the back-off; and a ramp-up time indicating how fast to ramp back from the back-off


Claim 15 of 677 fails to disclose a method of back-pressure control, a non-transitory computer-readable storage medium containing instructions which, when executed on at least one processor, are capable of causing a second network node to perform operations for back-pressure control in a transport network comprising and a network node for back pressure control in a transport network, receiving a back-pressure notification message from the first network node subsequent to the congestion notification message, in which the first network node generated the back-pressure notification message when the first network node determined a condition indicative of back-pressure the back-pressure notification message including back-pressure compensation information or adjusting, at the second network node, one or more parameters on a basis of the backpressure compensation information. In the same field of endeavor, Kwan discloses a method of back-pressure control, a non-transitory computer-readable storage medium containing instructions which, when executed on at least 
Therefore, since the system of Kwan suggests the reception and correction of transmission rate based on a backpressure notification, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the backpressure notification of Kwan with the system of 677 by sending a backpressure notification to the first network node after a congestion notification message to indicate that the first node may increase it transmission rate using a computer readable storage medium and processor. The motive to combine is to allow rate increase to allow for better network utilization and to use the low cost microprocessor to perform the actions of the network node. 
	Claim 15 of 677 as modified by Kwan fails to disclose generating the back-pressure notification in response to a change of the buffer state of the buffer passing a second predetermined limit or the use Kwan it is not clear what threshold is used to determine when to send the back-pressure congestion control messages to increase the transmission rate of the second network node, as it simply states that this occurs. Furthermore, Kwan discloses that the system uses instantaneous buffer fill levels to determine congestion, but fails to explicitly disclose that it is the comparison of the instantaneous buffer fill to a threshold that triggers a finding of congestion.) In the same field of endeavor, Hernandez discloses generating the back-pressure notification in response to a change of the buffer state of the buffer passing a second predetermined limit or the use of an exceeding of a first limit for determining the condition of congestion and the first network node transmitted the back-pressure notification message to the second network node based on retained information that the second network node is identified as currently compensating for congestion. (The system of Hernandez discloses that the system uses a buffer utilization threshold [i.e. a first and second limit] in which when the instantaneous buffer fill exceeds the utilization threshold/first limit, the system determines to send a congestion message to decrease the transmission rate of a second network node and when the instantaneous buffer fill falls below [i.e. passes] the utilization threshold/second limit the system sends a backpressure message indicating to increase the sending limit [fig. 4, elements 306-316 and paragraphs 0022-0023]. The system further tracks if the second node is operating under compensation for congestion [i.e. at is transmitting at less than a maximum rate] in the form of tracking the current DRL rate in use at the second node and if the current DRL rate in use at the second node is less than the maximum rate [i.e. the system is compensating for congestion] and the buffer limit is below a second threshold, then to transmit a rate increase message [paragraph 0025].)
 Hernandez suggests the use of buffer limits, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the buffer limits of Hernandez with the system of Claim 15 of 677 as modified by Kwan by detecting the congestion condition when the buffer use exceeds a first limit and detecting a backpressure condition when the buffer use falls below a second limit and sending congestion and backpressure messages, as appropriate, and to track the transmission rate of the second node as an indication of if the system is compensating for congestion by operating at less than the maximum transmission rate and transmitting a back-pressure/rate increase message in response to the second node being identified as compensating for congestion if the buffer fill level falls below the second limit. The motive to combine is to allow the system to use a buffer fill threshold so that it may target a particular buffer value to prevent buffer overflow while still maximizing throughput and to allow the system to track the current rate in use at the second node so that it is not increased above an allowed maximum and so that rapid changes in rate are not allowed.
	Claim 15 of 677 as modified by Kwan and Hernandez fails to disclose the first node retains information on the second network node as a node to which the first network node transmitted the congestion information message. In the same field of endeavor, IEEE 802.3 discloses disclose the first node retains information on the second network node as a node to which the first network node transmitted the congestion information message. (The system of IEEE 802.3 discloses that a first node that transmits a congestion information/pause message to a second node may do so either to a multicast MAC address or to the MAC address of the second node [page 766, last paragraph starting at “(2)”]. In the case the MAC address of the second node is used, the first node must track the MAC address of the second node as the target of congestion information messages [page 763- paragraph starting with “NOTE” which indicates that the multicast MAC address relieves the first node of the need to track the MAC address of the second node at the MAC control layer as the target for the congestion Kwan and Hernandez by having the first node track the address of the second node as a node to which all congestion information messages are sent, including the first congestion information message. The motive to combine is to allow the first node to track the address to which the congestion information messages are to be sent, including the first congestion information message. 
	Regarding claims 3, 10, and 16, claim 15 of 677 as previously modified by Kwan and Hernandez and 802.3 fails to disclose the back-pressure notification message further including a flow identifier identifying a flow that contributes to the back-pressure. In the same field of endeavor, Kwan discloses the back-pressure notification message further including a flow identifier identifying a flow that contributes to the back-pressure (In response to a condition indicating back pressure the FDR/FDE generates a congestion/back-pressure notification message [paragraphs 0032, 0080, 0100]. The congestion backpressure message may include a flow identifier of the flow that needs to increase its flow rate to correct the backpressure [paragraphs 0060-0061 – “If a congestion notification message is transmitted to the source endpoint, the FAN flow may be indicated within the message. Based on receipt of the congestion notification message, the source endpoint may modify a data transmission rate for DLL PDUs associated with the corresponding TMQ.”; see also paragraphs 0032, 0080, 0100 – showing the increase in transmission rate].)
	Therefore, since the system of Kwan suggests flow identifiers, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the flow identifiers of Kwan with the system of claim 15 of 677 as previously modified by Kwan and Hernandez 
Regarding claim 4, 11 and 17, claim 15 of 677 as previously modified by Kwan and Hernandez and 802.3 fails to disclose the back-pressure compensation information indicates a suitable compensation for the back-pressure caused by the flow associated with the flow identifier. In the same field of endeavor, Kwan discloses the back-pressure compensation information indicates a suitable compensation for the back-pressure caused by the flow associated with the flow identifier (The system of Hernandez discloses the use of backpressure notification messages/DRL frames in which a device monitors a buffer fill level [paragraphs 0022-0023 and fig. 4, element 304] if the buffer fill is below a threshold, a DRL frame indicating an increased data rate [i.e. “a suitable compensation” to the transmission rate to reach the desired buffer fill] is sent to the transmitting device [fig. 4, steps 312, 314, 316].)
	Therefore, since the system of Kwan suggests flow identifiers, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the data rate indication of Kwan with the system of claim 15 of 677 as previously modified by Kwan and Hernandez and 802.3 by including a data rate increase amount indication in the back-pressure notification message. The motive to combine is to allow the receiving device to increase the data rate when appropriate to improve throughput.
Regarding claim 5, 12 and 18, claim 15 of 677 as previously modified by Kwan and Hernandez and 802.3 fails to disclose the back-pressure compensation information including a back-off rate to indicate an amount of back-off adjustment. In the same field of endeavor, Hernandez the back-pressure compensation information including a back-off rate to indicate an amount of back-off adjustment. (Noting that the BRI of the term back off rate includes a rate that is backed off from the maximum possible link rate. ) (The system of Hernandez discloses the use of backpressure notification 
Therefore, since the system of Hernandez suggests the back-pressure compensation information includes back-off rate, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to implement the back-off rate of Hernandez into the system of claim 15 of 677 as previously modified by Kwan and Hernandez and 802.3by having the back pressure compensation information include a back off rate less than the maximum link rate. The motive to combine is to improve stability by allowing only slow 10% increases in maximum transmitted data.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over claim 15 of 677 in view of Kwan, et al. (US Pre Grant Publication No. 2008/0198746 A1), Hernandez, et al. (US Pre Grant Publication No. 2012/0327774 A1) and IEEE Std. 802.3 (“802.3”) (Author Unknown, IEEE Std. 802.3, 2005, pages 1-3 and 764-771) as applied to claims 1, 8 and 15 and further in view of Cai, et al. (US Pre Grant Publication No. 2011/0080892 A1).

Regarding claims 2 and 9, claim 15 of 677 as modified by Kwan and Hernandez and 802.3 fails to disclose the back-pressure message includes a flow identifier. In the same field of endeavor, another portion of Kwan discloses the back-pressure message includes a flow identifier. (The congestion notification message/back-pressure message is received at a second network node and used to increase 
Therefore, since Kwan suggests the use of flow identifiers, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the flow identifiers of Kwan with the system of claim 15 of 677 as modified by Kwan and Hernandez and 802.3 by including flow identifiers. The motive to combine is to allow the flow to be altered to be identified.
Claim 15 of 677 as modified by Kwan and Hernandez and 802.3 fails to disclose the flow identifier includes a Packet Data Convergence Protocol (PDCP) Flow Identification(FID). In the same field of endeavor, Cai discloses the flow identifier includes a Packet Data Convergence Protocol (PDCP) Flow Identification(FID). (The system of Cai discloses the use of PDCP flow identifiers as a type of below network layer transmission between transmitting devices [paragraph 0031].)
Therefore, since the system of Cai suggests the use of PDCP flow identifiers, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to use PDCP and PDCP flow identifiers as the flow indicators in the system of claim 15 of 677 as modified by Kwan and Hernandez and 802.3 by implementing the PDCP layer above the mac layer of claim 15 of 677 as modified by Kwan and Hernandez and 802.3 and using PDCP flow identifiers in order to identify the end-to-end flows. The motive to combine is to allow the use of the feedback system in a network operating in accordance with PDCP, such as a cellular back end network and to further allow the advantages of PDCP, such as seamless header compression, duplicate detection and retransmission. 

Claims 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over claim 15 of 677 in view of Kwan, et al. (US Pre Grant Publication No. 2008/0198746 A1), Hernandez, et al. (US Pre Grant Publication No. 2012/0327774 A1) and IEEE Std. 802.3 (“802.3”) (Author Unknown, IEEE Std. Li, et al. (US Pre Grant Publication No. 2017/0289041 A1).
	
Regarding claims 6, 13 and 19, claim 15 of 677 as modified by Kwan and Hernandez and 802.3 fails to disclose the back-pressure compensation information including a back-off time to indicate a time duration of back-off adjustment. In the same field of endeavor, Li discloses the back-pressure compensation information including a back-off time to indicate a time duration of back-off adjustment. (The system of Li discloses a TCP control algorithm in which the length of congestion avoidance [paragraph 0083] is altered by changing the period of ACK feedbacks [paragraph 0123] the ACK response frequency indicates the effective duration of each of the back-off indications causing an increase in the transmission rate [i.e. ack transmissions not showing packet loss, which are an implicit rate increase indication] before another ACK will be sent and the rate is increased further. The ACK response frequency may be included in standard data transmissions, [paragraphs 0047, 0106] including those indicating back-pressure compensation by including an ACK transmitted in the slow start period of the TCP algorithm [paragraph 0123].)
	Therefore, since the system of Li discloses a response frequency indication indicating the valid duration of a back-off adjustment, it would have been obvious to a person of ordinary skill in the art to include the response frequency/validity duration information of Li in the back-pressure compensation information of claim 15 of 677 as modified by Kwan and Hernandez and 802.3 so that the receiving device may know when to expect the next feedback. The motive to combine is to allow the feedback frequency/validity duration to be changed to allow the system to vary the ramp-up and ramp-down speed based on need, such as allowing a more rapid slow start (see Li, paragraph 0123).

Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over claim 15 of 677 in view of Kwan, et al. (US Pre Grant Publication No. 2008/0198746 A1), Hernandez, et al. (US Pre Grant Publication No. 2012/0327774 A1) and IEEE Std. 802.3 (“802.3”) (Author Unknown, IEEE Std. 802.3, 2005, pages 1-3 and 764-771) as applied to claims 1, 8 and 15 and further in view of Zhu, et al. (X. Zhu, M. Ramalho, S. De Aronco, NADA: A Unified Congestion Control Scheme for Real Time Media, pages 1-19, 26 March 2015) .
	
Regarding claims 7, 14 and 120, claim 15 of 677 as modified by Kwan and Hernandez and 802.3 fails to disclose returning from a back-off condition to a previous state of the second network node. In the same field of endeavor, Hernandez discloses returning from a back-off condition to a previous state of the second network node. (The system of Hernendez discloses that the system uses buffer utilization to determine the condition of the network node, looking to fig. 4, the buffer could first be over utilized [i.e. a “previous state”] and the link partner could indicate a congestion state in which the transmission rate is decreased then the buffer utilization could decrease below the threshold in response to the rate reduction or an increase in upstream bandwidth [i.e. the system is in a backoff condition] the system could then return to a congested state [i.e. the system could return from a backoff state to the previous state of the network node, the congested/over-utilized state] [fig. 4 and paragraphs 22-23.)
Therefore, since the system of Hearnandez discloses reversion from back-off to a prior congested state, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the reversion of Hearnandez with the system of claim 15 of 677 as modified by Kwan and Hernandez and 802.3 by allowing reversion from a back-off state increasing transmission rate to a prior congested state based on an increase in buffer utilization. The motive to combine is to allow the system to react to fluctuations in the data rate of the sender and the upstream device.
Kwan and Hernandez and 802.3 fails to disclose the back-pressure compensation information including a ramp-up time to indicate a time rate in returning from a back-off condition. In the same field of endeavor, Zhu discloses the back-pressure compensation information including a ramp-up time to indicate a time rate in returning from a back-off condition. (The system of Zhu discloses that the receiver periodically timestamped feedback indicating how to update rates [pages 2-3, section 3, third and fourth stars; pages 6-7, section 4.6] the receiver receives this information and uses it to increase or decrease the transmitting rate [pages 10-11, section 5.1.2].  Importantly, the value of kappa in equation 5 depends on the difference in time between a prior rate update, as indicated by the timestamp, [for instance a message indicating a backpressure condition] and the current rate update [for instance a message indicating a congestion condition] and determines how rapidly [i.e. the time rate] the system alters transmission rate.)
Therefore, since the system of Zhu suggests prior rate updates include indications of the time rate of change in the sending rate for future rate updates, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the rate updates of Zhu with the system of claim 15 of 677 Kwan as modified by Hernandez by including a timestamp [i.e. ramp up time] in the back pressure compensation information of the back pressure message of claim 15 of 677 Kwan as modified by Hernandez such that the timestamp/ramp up time determines the time rate of the ramp up time in returning from the back-off condition to the congested condition in the subsequent congestion indication message based on the value of kappa. The motive to combine is to allow the system to compensate for variations in the delay of the return path by taking into account the round trip time of the feedback.  



Claims 1, 3-5, 8, 10-12 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. U.S. Patent No. 10,708,819 (“819”)  in view of Kwan, et al. (US Pre Grant Publication No. 2008/0198746 A1), Hernandez, et al. (US Pre Grant Publication No. 2012/0327774 A1) and IEEE Std. 802.3 (“802.3”) (Author Unknown, IEEE Std. 802.3, 2005, pages 1-3 and 764-771).
Claims 1, 8 and 15
Claim 1 of 819
A method in a transport network
A method of back-pressure control in a transport network, 
a congestion notification message from a first network node, in which the first network node generated the congestion notification message when the first network node determined a condition indicative of congestion
determining a condition indicative of congestion in response to a change of the buffer state exceeding a first predetermined limit; in response to determining the condition indicative of congestion, creating a congestion notification message transmitting the congestion notification message to one or more second network nodes
a back-pressure notification message…generated based on a condition indicative of backflow
response to determining the condition indicative of back-pressure, creating a back-pressure notification message


Claim 1 of 819 fails to disclose a method of back-pressure control performed by a secondary node, a non-transitory computer-readable storage medium containing instructions which, when executed on at least one processor, are capable of causing a second network node to perform operations for back-pressure control in a transport network comprising and a network node for back Kwan discloses a method of back-pressure control performed by a secondary node, a non-transitory computer-readable storage medium containing instructions which, when executed on at least one processor, are capable of causing a second network node to perform operations for back-pressure control in a transport network comprising and a network node for back pressure control in a transport network, receiving a back-pressure notification message from the first network node subsequent to the congestion notification message, the back-pressure notification message including back-pressure compensation information or adjusting, at the second network node, one or more parameters on a basis of the backpressure compensation information. (Kwan further discloses the FDR/FDE may monitor the buffer status of intermediate switch fabric devices by observing markings added to received packets [paragraph 0081-0082, 0084] and, based on the markers, the FDR/FDE may detect a condition indicative of back pressure, such as the alleviation of congestion and may signal for a rate increase using a congestion notification message [paragraphs 0032, 0040, 0080, 0100]. The congestion notification message is received at a second network node and used to increase the transmission rate of the associated flow [paragraph 0032] based on the flow indicated in the message/back-pressure compensation information [paragraphs 0060-0061].) and adjusting, at the second network node, one or more parameters on a basis of the backpressure compensation information (paragraphs 0060-0061 – see the last sentence of (b), supra).
Therefore, since the system of Kwan suggests the reception and correction of transmission rate based on a backpressure notification, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the backpressure notification of Kwan with the system of Claim 
	Claim 1 of 819 as modified by Kwan fails to disclose generating the back-pressure notification in response to a change of the buffer state of the buffer passing a second predetermined limit or the use of an exceeded of a first limit for determining the condition of congestion or the first network node transmitted the back-pressure notification message to the second network node based on retained information that the second network node is identified as currently compensating for congestion (i.e in Kwan it is not clear what threshold is used to determine when to send the back-pressure congestion control messages to increase the transmission rate of the second network node, as it simply states that this occurs. Furthermore, Kwan discloses that the system uses instantaneous buffer fill levels to determine congestion, but fails to explicitly disclose that it is the comparison of the instantaneous buffer fill to a threshold that triggers a finding of congestion.) In the same field of endeavor, Hernandez discloses generating the back-pressure notification in response to a change of the buffer state of the buffer passing a second predetermined limit or the use of an exceeding of a first limit for determining the condition of congestion and the first network node transmitted the back-pressure notification message to the second network node based on retained information that the second network node is identified as currently compensating for congestion. (The system of Hernandez discloses that the system uses a buffer utilization threshold [i.e. a first and second limit] in which when the instantaneous buffer fill exceeds the utilization threshold/first limit, the system determines to send a congestion message to decrease the transmission rate of a second network node and when the instantaneous buffer fill falls below [i.e. passes] the utilization threshold/second limit the system sends a backpressure message indicating to increase the sending limit [fig. 4, elements 306-316 and paragraphs 0022-0023]. 
	Therefore, since the system of Hernandez suggests the use of buffer limits, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the buffer limits of Hernandez with the system of claim 1 of 819 as modified by Kwan by detecting the congestion condition when the buffer use exceeds a first limit and detecting a backpressure condition when the buffer use falls below a second limit and sending congestion and backpressure messages, as appropriate, and to track the transmission rate of the second node as an indication of if the system is compensating for congestion by operating at less than the maximum transmission rate and transmitting a back-pressure/rate increase message in response to the second node being identified as compensating for congestion if the buffer fill level falls below the second limit. The motive to combine is to allow the system to use a buffer fill threshold so that it may target a particular buffer value to prevent buffer overflow while still maximizing throughput and to allow the system to track the current rate in use at the second node so that it is not increased above an allowed maximum and so that rapid changes in rate are not allowed.
	Claim 1 of 819 as modified by Kwan and Hernandez fails to disclose the first node retains information on the second network node as a node to which the first network node transmitted the congestion information message. In the same field of endeavor, IEEE 802.3 discloses disclose the first node retains information on the second network node as a node to which the first network node transmitted the congestion information message. (The system of IEEE 802.3 discloses that a first node that transmits a congestion information/pause message to a second node may do so either to a Kwan and Hernandez by having the first node track the address of the second node as a node to which all congestion information messages are sent, including the first congestion information message. The motive to combine is to allow the first node to track the address to which the congestion information messages are to be sent, including the first congestion information message. 
	Regarding claims 3, 10, and 16, claim 1 of 819 as previously modified by Kwan and Hernandez and 802.3 fails to disclose the back-pressure notification message further including a flow identifier identifying a flow that contributes to the back-pressure. In the same field of endeavor, Kwan discloses the back-pressure notification message further including a flow identifier identifying a flow that contributes to the back-pressure (In response to a condition indicating back pressure the FDR/FDE generates a congestion/back-pressure notification message [paragraphs 0032, 0080, 0100]. The congestion backpressure message may include a flow identifier of the flow that needs to increase its flow rate to correct the backpressure [paragraphs 0060-0061 – “If a congestion notification message is transmitted to the source endpoint, the FAN flow may be indicated within the message. Based on receipt of the congestion notification message, the source endpoint may modify a data transmission 
	Therefore, since the system of Kwan suggests flow identifiers, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the flow identifiers of Kwan with the system of claim 1 of 819 as previously modified by Kwan and Hernandez and 802.3 by including a flow identifier in the back-pressure notification message. The motive to combine is to allow the receiving device to specifically identify the flow that needs to be reduced.	
Regarding claim 4, 11 and 17, claim 1 of 819 as previously modified by Kwan and Hernandez and 802.3 fails to disclose the back-pressure compensation information indicates a suitable compensation for the back-pressure caused by the flow associated with the flow identifier. In the same field of endeavor, Kwan discloses the back-pressure compensation information indicates a suitable compensation for the back-pressure caused by the flow associated with the flow identifier (The system of Hernandez discloses the use of backpressure notification messages/DRL frames in which a device monitors a buffer fill level [paragraphs 0022-0023 and fig. 4, element 304] if the buffer fill is below a threshold, a DRL frame indicating an increased data rate [i.e. “a suitable compensation” to the transmission rate to reach the desired buffer fill] is sent to the transmitting device [fig. 4, steps 312, 314, 316].)
	Therefore, since the system of Kwan suggests flow identifiers, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the data rate indication of Kwan with the system of claim 1 of 819 as previously modified by Kwan and Hernandez and 802.3 by including a data rate increase amount indication in the back-pressure notification message. The motive to combine is to allow the receiving device to increase the data rate when appropriate to improve throughput.
Regarding claim 5, 12 and 18, claim 1 of 819 as previously modified by Kwan and Hernandez and 802.3 fails to disclose the back-pressure compensation information including a back-off rate to indicate an amount of back-off adjustment. In the same field of endeavor, Hernandez the back-pressure compensation information including a back-off rate to indicate an amount of back-off adjustment. (Noting that the BRI of the term back off rate includes a rate that is backed off from the maximum possible link rate. ) (The system of Hernandez discloses the use of backpressure notification messages/DRL frames in which a device monitors a buffer fill level [paragraphs 0022-0023 and fig. 4, element 304] if the buffer fill is below a threshold, a DRL frame indicating an increased data rate [i.e. “back-pressure compensation information”] is sent to the transmitting device [fig. 4, steps 312, 314, 316] although the back pressure compensation is higher than the prior transmission rate, it still may be less than the maximum link rate and is therefore a back off transmission rate [paragraph 0025 – the utilized updated DRL is less than the max link speed, as only 10% at a time increases are allowed until maximum link speed is reached)
Therefore, since the system of Hernandez suggests the back-pressure compensation information includes back-off rate, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to implement the back-off rate of Hernandez into the system of claim 1 of 819 as previously modified by Kwan and Hernandez and 802.3 by having the back pressure compensation information include a back off rate less than the maximum link rate. The motive to combine is to improve stability by allowing only slow 10% increases in maximum transmitted data.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over claim 1 of 819 in view of Kwan, et al. (US Pre Grant Publication No. 2008/0198746 A1), Hernandez, et al. (US Pre Grant Publication No. 2012/0327774 A1) and IEEE Std. 802.3 (“802.3”) (Author Unknown, IEEE Std. 802.3, Cai, et al. (US Pre Grant Publication No. 2011/0080892 A1).

Regarding claims 2 and 9, claim 1 of 819 as previously modified by Kwan and Hernandez and 802.3 fails to disclose the back-pressure message includes a flow identifier. In the same field of endeavor, another portion of Kwan discloses the back-pressure message includes a flow identifier. (The congestion notification message/back-pressure message is received at a second network node and used to increase the transmission rate of the associated flow [paragraph 0032] based on the flow identifier indicated in the message [paragraphs 0060-0061].)
Therefore, since Kwan suggests the use of flow identifiers, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the flow identifiers of Kwan with the system of claim 1 of 819 as previously modified by Kwan and Hernandez and 802.3 by including flow identifiers. The motive to combine is to allow the flow to be altered to be identified.
Claim 1 of 819 as modified by Kwan and Hernandez and 802.3 fails to disclose the flow identifier includes a Packet Data Convergence Protocol (PDCP) Flow Identification(FID). In the same field of endeavor, Cai discloses the flow identifier includes a Packet Data Convergence Protocol (PDCP) Flow Identification(FID). (The system of Cai discloses the use of PDCP flow identifiers as a type of below network layer transmission between transmitting devices [paragraph 0031].)
Therefore, since the system of Cai suggests the use of PDCP flow identifiers, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to use PDCP and PDCP flow identifiers as the flow indicators in the system of claim 1 of 819 Kwan as modified by Hernandez by implementing the PDCP layer above the mac layer of claim 1 of 819 as modified by Kwan and Hernandez and 802.3  and using PDCP flow identifiers in order to identify the end-to-end flows. The motive to combine is to allow the use of the feedback system in a network . 

Claims 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over claim 1 of 819 in view of Kwan, et al. (US Pre Grant Publication No. 2008/0198746 A1), Hernandez, et al. (US Pre Grant Publication No. 2012/0327774 A1) and IEEE Std. 802.3 (“802.3”) (Author Unknown, IEEE Std. 802.3, 2005, pages 1-3 and 764-771) as applied to claims 1, 8 and 15 and further in view of Li, et al. (US Pre Grant Publication No. 2017/0289041 A1).
	
Regarding claims 6, 13 and 19, claim 1 of 819 as modified by Kwan and Hernandez and 802.3 fails to disclose the back-pressure compensation information including a back-off time to indicate a time duration of back-off adjustment. In the same field of endeavor, Li discloses the back-pressure compensation information including a back-off time to indicate a time duration of back-off adjustment. (The system of Li discloses a TCP control algorithm in which the length of congestion avoidance [paragraph 0083] is altered by changing the period of ACK feedbacks [paragraph 0123] the ACK response frequency indicates the effective duration of each of the back-off indications causing an increase in the transmission rate [i.e. ack transmissions not showing packet loss, which are an implicit rate increase indication] before another ACK will be sent and the rate is increased further. The ACK response frequency may be included in standard data transmissions, [paragraphs 0047, 0106] including those indicating back-pressure compensation by including an ACK transmitted in the slow start period of the TCP algorithm [paragraph 0123].)
	Therefore, since the system of Li discloses a response frequency indication indicating the valid duration of a back-off adjustment, it would have been obvious to a person of ordinary skill in the art to include the response frequency/validity duration information of Li in the back-pressure compensation Kwan and Hernandez and 802.3 so that the receiving device may know when to expect the next feedback. The motive to combine is to allow the feedback frequency/validity duration to be changed to allow the system to vary the ramp-up and ramp-down speed based on need, such as allowing a more rapid slow start (see Li, paragraph 0123).

Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over claim 1 of 819 in view of Kwan, et al. (US Pre Grant Publication No. 2008/0198746 A1), Hernandez, et al. (US Pre Grant Publication No. 2012/0327774 A1) and IEEE Std. 802.3 (“802.3”) (Author Unknown, IEEE Std. 802.3, 2005, pages 1-3 and 764-771) as applied to claims 1, 8 and 15 and further in view of Zhu, et al. (X. Zhu, M. Ramalho, S. De Aronco, NADA: A Unified Congestion Control Scheme for Real Time Media, pages 1-19, 26 March 2015) .
	
Regarding claims 7, 14 and 120, claim 1 of 819 as previously modified by Kwan and Hernandez and 802.3 discloses returning from a back-off condition to a previous state of the second network node. In the same field of endeavor, Hernandez discloses returning from a back-off condition to a previous state of the second network node. (The system of Hernendez discloses that the system uses buffer utilization to determine the condition of the network node, looking to fig. 4, the buffer could first be over utilized [i.e. a “previous state”] and the link partner could indicate a congestion state in which the transmission rate is decreased then the buffer utilization could decrease below the threshold in response to the rate reduction or an increase in upstream bandwidth [i.e. the system is in a backoff condition] the system could then return to a congested state [i.e. the system could return from a backoff state to the previous state of the network node, the congested/over-utilized state] [fig. 4 and paragraphs 22-23.)
Hearnandez discloses reversion from back-off to a prior congested state, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the reversion of Hearnandez with the system of claim 1 of 819 as previously modified by Kwan and Hernandez and 802.3 by allowing reversion from a back-off state increasing transmission rate to a prior congested state based on an increase in buffer utilization. The motive to combine is to allow the system to react to fluctuations in the data rate of the sender and the upstream device.
Claim 1 of 819 as modified by Kwan and Hernandez and 802.3 fails to disclose the back-pressure compensation information including a ramp-up time to indicate a time rate in returning from a back-off condition. In the same field of endeavor, Zhu discloses the back-pressure compensation information including a ramp-up time to indicate a time rate in returning from a back-off condition. (The system of Zhu discloses that the receiver periodically timestamped feedback indicating how to update rates [pages 2-3, section 3, third and fourth stars; pages 6-7, section 4.6] the receiver receives this information and uses it to increase or decrease the transmitting rate [pages 10-11, section 5.1.2].  Importantly, the value of kappa in equation 5 depends on the difference in time between a prior rate update, as indicated by the timestamp, [for instance a message indicating a backpressure condition] and the current rate update [for instance a message indicating a congestion condition] and determines how rapidly [i.e. the time rate] the system alters transmission rate.)
Therefore, since the system of Zhu suggests prior rate updates include indications of the time rate of change in the sending rate for future rate updates, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the rate updates of Zhu with the system of claim 1 of 819 Kwan as modified by Hernandez by including a timestamp [i.e. ramp up time] in the back pressure compensation information of the back pressure message of claim 1 of 819 as modified by Kwan and Hernandez and 802.3 such that the timestamp/ramp up time determines the time rate of the .  
Response to Arguments

Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive. 

Applicant argues that the system of Kwan and Hernandez fails to disclose the newly cited elements of “the first network node retains information on the second network node as a node to which the first network node transmitted the congestion notification message” and “the first network node transmitted the back-pressure notification message to the second network node based on retained information that the second network node is identified as currently compensating for congestion” regarding the latter of these clauses, the system of Hernendez is determined to teach the limitation for the reasons stated with respect to the independent claims, supra. Furthermore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Regarding the first clause, the clause is determined to overcome the art of record, but is found obvious in view of the new reference of IEEE 802.3, as discussed in the independent claim, supra.





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466